                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                            Plaintiff,                                               8:19CR170

          vs.
                                                                                      ORDER
 KATERINA PARKER,

                            Defendant.


        The defendant appeared before the court on June 27, 2019 regarding [24] Motion to Revoke Conditions
of Release. David J. Tarrell represented the defendant. Jody B. Mullis represented the government. The
defendant was advised of the alleged violation of pretrial release, the possible sanctions for violation of a release
condition, and the right to a hearing in accordance with the Bail Reform Act. 18 U.S.C. § 3148.
        The defendant denied violating release condition [#y]. The Court took judicial notice of the violation
report. Both parties were given an opportunity to present evidence and make argument. After consideration of
the parties’ evidence and arguments, the Court finds there is clear and convincing evidence that a condition was
violated. Therefore, the Court finds the defendant violated the Order Setting Conditions of Release [16].
        The government requested an order of revocation and detention. The defendant requested release on
present or amended conditions. After consideration of the report of Pretrial Services and the arguments of the
parties, and affording the defendant an opportunity for allocation, the Court finds there are conditions or
combination of conditions that will reasonably assure the defendant will not flee or will not pose a danger to any
other person or the community, and the defendant is likely to abide by conditions of release. The government’s
request for revocation and detention is denied. The Order Setting Conditions of Release [16] shall not be revoked
and the defendant shall be released on the current terms and conditions of supervision.


        IT IS SO ORDERED.


        Dated this 27th day of June, 2019.

                                                              BY THE COURT:

                                                              s/ Susan M. Bazis
                                                              United States Magistrate Judge
